MilTKBOFDxK

In VISA PETITION Proceedings
A-11752066
Approved by Assistant Commissioner December SI, 1959
first preference—Tailor (men**)—Employment as alterer of ready-to-wear
clothing.
Beneficiary who has qualifications of "skilled tailor" la entitled to first preference quota status when hfa prospective employment in the United States
will be as an alterer of ready-to-wear clothing since such employment will
require him to remake practically every part of a man's suit or overcoat.
(Of. Matter tf B
S
> Inc., 7 I. & N. Dec. 428.)
BEFORE THE REGIONAL COMMISSIONER

Discussion: The beneficiary is a 27-year-old unmarried male, a
native and resident of Italy. The petitioner is a retail merchant
engaged in the sale of men's clothing. The men's suits and coats
sold are received ready-made from the manufacturer and each garment usually requires alteration to fit the customer who buys it.
This may involve such alteration of the garments as resetting the
shoulders, lowering the coat collar, lowering or making higher the
rise of trousers, removing pleats from trousers, or recutting and
resewing any part of a suit, as well as making the necessary measurements for such alterations.
The petition was denied by the district director on the ground
that the proposed employment of the beneficiary as an alterer of
ready-to-wear clothing is not one which requires the technical training, specialized experience, or exceptional ability contemplated by
the law for first preference status (section 203(a) of the Immigration and Nationality Act). The petitioner has appealed from this
decision and the case is here for consideration of the appeal, the
sole issue being, therefore, whether the proposed employment requires a tailor with* the qualifications recited in the case under
reference.
The evidence shows that the beneficiary is a skilled tailor and
that he is employed in that craft in Italy, having been a tailor's
apprentice from 1944 to 1949, having been employed in a, work shop
as a tailor from 1949 to 1952, and since 1952 having operated his
own shop as a tailor. This evidence is considered to establish the
509

beneficiary's qualifications as a tailor according to the criteria recited in Matter of B
8
, Inc., T L 4 N . Dec. 428.
It was stated in that case that for the beneficiary to qualify he
must be capable of performing all of the operations necessary to
make a man's suit or outercoat. It follows as a necessary consequence that the proposed employment of a beneficiary as a tailor
should require skill of this scope and kind..
It appears from the evidence that the bemJiciary in this case
would be required in his proposed employment to measure a customer and to recut and resew any part of a suit of a ready-made
garment to fit the measurements of the customer. The petitioner
alleges, in effect, that this requires the same skill as a tailor as for
one required to perform all of the. operations necessary to make a
man's suit or outercoat in the first place. Altering a ready-made
suit or outercoat for one customer does not of course involve a total
remaking pf the garment, but where one customer will require for
alterations the remaking of the garment in one part, another customer will in the same circumstances require the remaking of the
garment in another part. On this assumption, it is reasonable to
concede that the alteration tailor will be required over a period of
time and in dealing with many customers to measure for and to
remake practically every part that goes to make up a man's suit
or outercoat, thus having to be capable in such employment of performing all of the operations necessary to make a man's suit or
outercoat. It is, therefore, considered that the issue before us, that
is, whether the proposed employment in this case requires a tailor
capable of performing all of the operations necessary to make a
man's suit or outercoat, must be decided in favor of the appellant
and an order to that effect will be made.
Order; It is ordered that the appeal be sustained and that the
petition to establish first preference quota status be granted.

WO

